Citation Nr: 0731140	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis A, B, and 
C.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for brain damage 
claimed as due to in-service substance abuse.  

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).

6.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1964.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  In February 1999, the Board denied entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  The evidence associated with the claims file subsequent 
to the February 1999 Board decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.

3.  The veteran did not engage in combat with the enemy 
during military service.

4.  The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

5.  There is no diagnosis of PTSD linked to an independently 
verified in-service stressor.

6.  There is no competent evidence linking the appellant's 
current hepatitis A, B, and C to his active duty service.

7.  Clear and unmistakable evidence shows that bilateral pes 
planus existed prior to entry onto active duty.

8.  Clear and unmistakable evidence shows that bilateral pes 
planus was not aggravated by military service.

9.  It is not clinically shown that the veteran currently has 
brain damage.

10.  The veteran does not have any service-connected 
disabilities.

11.  The veteran had verified service from August 21, 1963, 
to July 16, 1964.  

12.   The veteran did not serve in the Republic of Vietnam.

13.  The veteran had no active duty service during a period 
of war.


CONCLUSIONS OF LAW

1.  The Board's February 1999 decision, denying entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2006).

2.  The evidence submitted since the February 1999 Board 
decision denying entitlement to service connection for PTSD 
is new and material.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(2006).

3.  PTSD was not incurred in or aggravated as a result of 
military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125 (2006)..

4.  Hepatitis (either A, B, or C) was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2006).

5.  Bilateral pes planus was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
4.57 (2006).

6.  Brain damage was neither incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

7.  The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.16(a) (2006).

8.  The veteran does not have qualifying wartime service, and 
does not satisfy the legal criteria for basic eligibility for 
VA pension benefits.  38 U.S.C.A. §§ 101(29), 1521, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2003 
correspondence and January 2005 statement of the case (SOC) 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  

While the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim of entitlement to service 
connection, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In this 
regard, the preponderance of the evidence is against the 
appellant's claims for service connection, as well as his 
claims of entitlement to individual unemployability and 
pension benefits.  Hence, any questions as to what would be 
an appropriate disability rating and effective date to be 
assigned are moot.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court found that in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. § 
5103(a) requires that VA issue a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  While this 
was not accomplished, as the Board as reopened the veteran's 
claim for service connection for PTSD, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appealed matter.

Factual Background

The veteran's DD 214 shows that he served on active duty from 
August 21, 1963, to July 16, 1964.

The service medical records are negative for any complaints, 
treatment, or diagnosis relating to substance abuse and 
hepatitis.  Pes planus was diagnosed at the August 1963 
enlistment examination.

The veteran alleged in December 2002 that he had organic 
brain damage due to alcohol abuse due to his decision to self 
medicate his PTSD.  

The veteran claimed in a April 2003 VA Form 21-4138 that he 
was exposed to hepatitis C when he received a blood 
transfusion at Camp Casey, Korea in March 1964.  The service 
medical records provide no support for this allegation.  

He also claims that has PTSD as a result of stressors 
associated with his military service.  To this, as noted as 
part of a VA Form 21-4138, received in February 2003, the 
veteran claims that in May or June 1964 while standing guard 
at Camp Casey, Korea he saw two "slicky boys" ["Korean 
thieves"].  He reported that he shot both of them to death.  
The veteran added that he was later questioned about the 
occurrence by the U.S. Army Criminal Investigation Division.  
He claimed that reliving this incident caused him to go 
absent without leave.  

The service medical records indicate the veteran was 
diagnosed in June 1964 with an emotional instability reaction 
in June 1964.  It was recommended that he be separated as 
being unsuitable for military service.  

Separation examinations conducted in June and July 1964 made 
no mention of pes planus, nor of any of the other claimed 
disorders.

In October 1982, the veteran sustained a right thigh gunshot 
wound.

A February 1995 Social Security Administration (SSA) decision 
dated in February 1995 reveals that the veteran was found to 
be disabled due to alcoholism.

An undated handwritten letter, received by VA in August 1995, 
apparently written by a VA physician, commented that the 
veteran was totally disabled due to his advanced continuous 
alcohol dependence.  

VA outpatient treatment records from the VA Medical Center in 
Syracuse, New York, dated from 1995 to 1997, include several 
references to treatment afforded the veteran for alcohol 
abuse.  

A January 1996 VA discharge summary from the VA Medical 
Center in Canandaigua, New York, shows diagnoses of, in 
pertinent part, alcohol dependence and hepatitis B and C.  
The veteran had been admitted for almost a month, from 
December 1995 to January 1996.  The veteran was reported to 
use cocaine, via injection, beginning when he was 39 years 
old.  

In February 1999, the Board denied entitlement to service 
connection for PTSD.  It found that the veteran had not 
provided competent medical evidence which showed that he in 
fact had PTSD.  

The veteran sought to reopen his claim for PTSD in December 
2002 and March 2003.  

As part of a January 2003 VA Form 21-4138 the veteran named 
two people who had served as Company Commander and Battalion 
Commander while he served at Camp Casey, Korea.  

A January 2003 VA progress note indicates that the veteran 
met the full diagnostic criteria of DSM-IV for PTSD.  The 
veteran was noted to have had related multiple pre-service 
and in-service incidents of trauma.  The medical provider 
opined that while he had "not attempted to verify" the 
veteran's claimed in-service trauma [stressor], he felt that 
the trauma was "actual" and was the "genesis" of much of 
the veteran's behavior.  

A January 2003 letter from a VA psychologist shows that the 
veteran had described several traumatic events which occurred 
during his military service in Korea.  He opined that these 
"specific combat related traumatic incidents" were 
responsible for the veteran's current PTSD symptoms.  He 
added that the veteran had lived a very violent lifestyle 
which added to the underlying PTSD.  

PTSD was diagnosed as part of a VA discharge summary signed 
in February 2003.

A May 2003 VA laboratory report includes diagnosis of 
hepatitis A, B, and C.

An August 2003 VA behaviour health outpatient progress note 
shows that a psychiatrist commented that while the veteran's 
psychiatric symptoms had improved, he continued to be 
"totally disabled relative to gainful employment."  

In September 2003 that RO contacted the U.S. Armed Forces 
Center for Research of Unit Records (USASCRUR) in an attempt 
to verify the veteran's claimed PTSD stressor.  

The report of a September 2003 VA PTSD examination report 
includes a diagnosis of PTSD.  The veteran informed the 
examiner that he killed five "slicky boys" in Korea.  

The report of a September 2003 VA feet examination report 
includes a diagnosis of bilateral pes planus.  The examiner 
notes that pes planus was first diagnosed in the course of 
the veteran's induction physical examination and had caused 
lifelong discomfort on ambulation.  Significant bilateral 
heel spurs were also diagnosed, which were not related to the 
pes planus or the veteran's military service.  

An October 2003 VA X-ray report shows bilateral pes planus.

An April 2004 opinion from a private physician, associated 
with the Rensselaer Country Department of Social Services, 
indicates that the veteran had PTSD which was secondary to 
his combat in Vietnam.  The evidence of record, however, 
shows that the veteran never served in Vietnam.  

An April 2004 RO rating decision "reopened" the veteran's 
PTSD service connection claim.  It however found that the 
claimed disorder was not related to the veteran's military 
service, and that his claimed stressor had not been verified.  

In August 2004 USASCRUR informed VA that the U.S. Army 
Criminal Investigations Command had been unable to verify the 
"shooting incident" of the "two Koreans" described by the 
veteran.  No histories were reported to have been retired by 
the 7th Supply and Transportation Company for 1964.  

A review of the veteran's personnel records shows no evidence 
regarding an in-service shooting incident.

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service insurgence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

When a veteran's condition is found to have preexisted 
service, either because it is noted at the time of the entry 
into service or because preexistence was demonstrated by 
clear and unmistakable evidence, the presumption of 
aggravation must be considered.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

VA General Counsel, in VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004), held that to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As to entitlement to service connection for PTSD, the 
governing criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.3.04(f).  The provisions of 38 C.F.R. § 4.125(a) 
in turn require that a diagnosis of a mental disorder conform 
to the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

If a veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, then his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  The Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. 
§ 4.16(a).  An extraschedular total rating based on 
individual unemployability may be assigned in the case of a 
veteran who fails to meet the percentage requirements but who 
is unemployable by reason of service-connected disability.  
38 C.F.R. § 4.16(b).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served in the active military, 
naval, or air service for ninety (90) days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of willful misconduct.  See also 38 C.F.R. § 3.3.  In 
addition, in the case of a veteran who served in the Republic 
of Vietnam, the term "Vietnam era" is defined as the period 
beginning on February 28, 1961, and ending on May 7, 1975; in 
all other cases, the Vietnam era begins on August 5, 1964, 
and ends on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 
3.2(f).

Analysis

PTSD

The Board denied entitlement to service connection for PTSD 
in February 1999.  The veteran attempted to reopen his claim 
in 2002 and 2003.  

By a rating decision dated in April 2004, the RO 
readjudicated the matter and essentially found that as a 
diagnosis of PTSD was of record new and material evidence had 
been presented.  The veteran's claim, however, was denied on 
the merits.  

The Board agrees with the RO's decision to reopen the 
appellant's claim.  The diagnosis of PTSD bears significantly 
and substantially upon the question at hand, it was not 
duplicative or cumulative of prior evidence, and by itself or 
in combination with the other evidence previously of record 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  As such, the 
evidence is new and material, and the claim is reopened.  38 
C.F.R. § 3.156.

Turning to the merits of the claim, the service records do 
not show the veteran engaged in combat, and it is not 
contended otherwise.  Rather, the appellant contends that 
PTSD is directly related to his killing "slicky boys" while 
stationed at Camp Casey, Korea in 1964.  Notably, however, 
there is no credible evidence supporting the claimed in-
service events.  USASCRUR was unable to verify any of these 
assertions.  Moreover, his statements as to his claimed 
stressor event lack credibility due to their inconsistency.  
Hence, service connection is not warranted.

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The term "credible 
supporting evidence" means that "the veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

Accordingly, the veteran's lay assertions regarding the 
claimed stressor cannot alone be accepted as conclusive 
evidence as to the actual existence of the veteran's claimed 
stressor.  Although VA and private physicians have diagnosed 
the veteran with PTSD, the basis for these diagnoses is not 
shown to rely on an independently verified history of any in-
service stressor.  The veteran has not identified any records 
which would help verify his contentions.  The Board may not 
grant service connection for PTSD without independent 
supporting evidence of the occurrence of the claimed in-
service stressors, and without evidence of a verified 
stressor being the basis for the diagnosis.

The Board acknowledges the statements from the veteran as to 
his claim for PTSD.  The Board considered these statements in 
determining whether there is "credible supporting evidence" 
of a stressor under 38 C.F.R. § 3.304(f).  In his claim, he 
asserts that he was interviewed by CID following his 
purported killing the "slicky boys."  USASCRUR, however, 
was unable to verify this, and there is no evidence to use to 
otherwise try and develop evidence which would support these 
assertions..  Hence, his statements are not corroborated by 
independently verifiable evidence.

In January 2003 the veteran specifically named two former 
commanding officers who he served with at Camp Casey, Korea.  
His reference to these men may be implying that they could 
perhaps help verify his claimed stressor.  Under the Privacy 
Act of 1974, 5 U.S.C. § 552a, however, VA is precluded from 
releasing the last known address of any veteran without their 
written consent.  Hence, VA has no duty to contact these 
private individuals.

The veteran's own allegations and written statements that he 
suffers from PTSD due to service are not competent medical 
evidence as to the presence of any such disorder.  In this 
case, there has been no showing that the veteran has the 
requisite medical knowledge or background to offer any such 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Accordingly, the Board finds that there is no credible 
corroborating evidence that the veteran was personally 
exposed to a verifiable in-service stressor.  Therefore, 
service connection for PTSD is denied.

Hepatitis A, B, and C

The Board has considered the evidence of record and the 
applicable law and regulations and finds that entitlement to 
service connection for hepatitis is not warranted.

The veteran has alleged that he was exposed to hepatitis C 
when he received a blood transfusion at Camp Casey, Korea in 
March 1964.  The service medical records preponderate against 
such an assertion.  

Post-service medical records, as discussed, include diagnoses 
of Hepatitis A, B, and C, beginning in 1995.  The only risk 
factor noted in the medical records was intravenous drug use, 
beginning when the veteran was 39 years old, more than 20 
years after his service separation.  

Such a lapse of time between service separation (1964) and 
the earliest documentation of current disability (1995) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There is no postservice continuity of complaints or symptoms 
pertaining to hepatitis prior to that time.  Moreover, the 
record is devoid of any medical opinion which relates any 
form of hepatitis to service or to any event therein.  
Consequently, service connection on the basis that chronic 
disability became manifested in service and has persisted 
since, is not warranted.  In light of the foregoing the 
preponderance of the evidence is against the claim, and the 
benefit sought on appeal must be denied.

Bilateral Pes Planus

The veteran's August 1963 enlistment examination shows a 
diagnosis of bilateral pes planus, described as not 
significant and nondisabling.  There is no medical evidence 
of treatment in service for pes planus, and the appellant's 
1964 separation examination made no mention of pes planus.

In this case, in light of the pre-service history of 
bilateral pes planus the appellant did not enter active duty 
with sound feet and the presumption of soundness does not 
attach.  Hence, bilateral pes planus was not incurred while 
on active duty.

As to whether pes planus was aggravated in-service the record 
shows that there were no complaints or treatment for pes 
planus in-service.  Therefore, there is no medical evidence 
that the bilateral pes planus was aggravated during service 
and his current condition was causally related to service.  
Indeed, pes planus was not even clinically manifested at 
separation.  There is no competent evidence to the contrary.  
The examiner who conducted the September 2003 VA feet 
examination report did not indicate that the veteran's pes 
planus was aggravated by service.  Hence, the competent 
evidence clearly and unmistakably shows that the veteran's 
preexisting bilateral pes planus did not increase in severity 
during service, and was not aggravated in-service.  As such, 
the benefit sought on appeal must be denied.  38 U.S.C.A. 
§§ 1111, 1112, 1131, 1153; 38 C.F.R. §§ 3.304(b), 3.306.


Brain Damage Due to In-Service Substance Abuse

Following review of the complete evidentiary record, the 
Board finds that service connection for brain damage is not 
warranted.  In this respect, the service medical records, 
while showing that the veteran abused alcohol at that time, 
are devoid of any pertinent findings.  The post service 
evidence, while frequently noting the veteran's extensive 
history of alcohol abuse, does not show a diagnosis of brain 
damage provided by a medical professional, or objective 
evidence of a chronic disability due to brain damage.  While 
the veteran claims that he suffers from "organic brain 
damage" due to his decision to self medicate PTSD with 
alcohol service connection is not in effect for PTSD.  Hence, 
in the absence of proof of a present disability that is 
related to service or a service connected disorder, there 
cannot be a valid claim of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

TDIU

While Social Security has found the veteran to be disabled 
due to alcoholism, service connection is not currently in 
effect for any disabilities.  Therefore, at no time has the 
veteran met the minimum schedular requirements for TDIU.  See 
38 C.F.R. § 4.16(a).  Furthermore, given the lack of service-
connected disabilities, he may not receive an extraschedular 
total rating based on individual unemployability.  See 38 
C.F.R. §§ 3.321, 4.16(b).  Accordingly, the claim for TDIU 
must be denied as lacking legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Non-Service-Connected (NSC) Pension Benefits

The veteran asserts that he is entitled to VA pension 
benefits.  He was informed by RO letter in July 1997 that his 
claim for nonservice-connected disability pension benefits 
was denied as he had not served on active duty during a 
wartime period.  The letter noted that he had served from 
August 21, 1963, to July 16, 1964. 

As was noted above, a DD Form 214, shows that the veteran 
served on active duty from August 21, 1963, to July 16, 1964.  
The form notes that he had five months and 29 days of foreign 
service with the United States Army Pacific, however, his DA 
Form 20 shows that this service was in Korea; not in Vietnam.  
In fact, while the veteran has claimed on several occasions 
his serving in Korea, he has never claimed to had had 
military service in Vietnam.  In essence, Vietnam service is 
not reported.

Based on the evidentiary record, the appellant is not a 
veteran of a period of war as legally defined, and has not 
satisfied a threshold legal criterion for establishing 
eligibility for VA pension benefits.  The law is dispositive.  
Accordingly, this claim must be denied as a matter of law.  
Sabonis.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  However, as such doubt is not demonstrated by the 
evidence in this case, the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD, bilateral pes 
planus, brain damage, and for hepatitis A, B, and C is 
denied.

Entitlement to a TDIU is denied.

Basic eligibility for entitlement to VA pension benefits is 
denied.  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


